DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 C.F.R. 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 C.F.R. 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied.  See 37 C.F.R. 1.84(b)(2).
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 3,551,684
Burton
United States Patent 11,279,324
Gilbertson et al.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burton.
With regard to claim 1 Burton discloses a sensor enclosure having a drainage ring plate structure with an outer portion having a plurality of concentrically-arranged drainage holes (reference item 41).  As shown in figure 5 each drainage hole has approximately the same diameter and, therefore, has the same arc length.  The drainage plate is attached to a ring (the upstanding portion indicated as reference item 21 in figure 4).  Attached to the ring is a cover (reference item 22).  The sensor is a light sensor (reference item 29).  With regard to claim 2 the outer portion is circular.  With regard to claim 6 the holes are arranged concentrically with respect to the outer portion.  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbertson et al. in view of Burton. 

    PNG
    media_image1.png
    536
    688
    media_image1.png
    Greyscale
Gilbertson et al. teach a ring plate as seen in figure 1B.  The ring plate has a plurality of circumferentially-arranged elements that can be anchoring post mounting points and other mounting points.  The ring plate is provided to support sensors and a cover for holding elements such as LIDAR, radar, sonar, camera, or other such imaging sensors.  Gilbertson et al. do not teach the ring plate has drainage holes.  However, Burton teach a sensor enclosure having a drainage ring plate structure with an outer portion having a plurality of concentrically-arranged drainage holes (reference item 41).  As shown in the annotated figure each drainage hole is about the same diameter and, therefore, has the same arc length.  The drainage plate is attached to a ring (the upstanding portion indicated as reference item 21 in figure 4).  Attached to the ring is a cover (reference item 22).  
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Gilbertson et al. with the teachings of Burton in order to provide drain holes for the predicable benefit of draining rain or wash fluid from the interior of the cover/ring plate.
Allowable Subject Matter
Claims 7-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  With regard to claim 7 the prior art may not teach a frame on which one or more sensors associated with the sensor enclosure are mounted; the ring disposed peripherally to the frame, wherein the ring includes the drainage ring plate; and a plurality of anchoring posts, disposed underneath the frame and the ring, to anchor the sensor enclosure to a vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856